859 F.2d 152
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Chico L. CHIGANO, Plaintiff-Appellant, (88-5679)v.Joe FOWLER, Sheriff;  County of Knox;  Bean, Officer,Defendants-Appellees.Chico L. CHIGANO, Plaintiff-Appellant, (88-5681)v.Joe FOWLER, Sheriff;  Betty Hart;  Cureal, Ms.;  Williams,Dr.;  David Heard, Defendants-Appellees.
Nos. 88-5679, 88-5681.
United States Court of Appeals, Sixth Circuit.
Sept. 21, 1988.

Before BOYCE F. MARTIN, Jr. and DAVID A. NELSON, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This court entered orders on July 26, 1988, directing the appellant to show cause why his appeals should not be dismissed for lack of jurisdiction.  Appellant has failed to respond.


2
Appellant filed one notice of appeal which was docketed as appeals 88-5679, 88-5681 and 88-5690.  It appears from the files that the judgments as to appeals 88-5679 and 88-5681 were entered May 9, 1988.  The notice of appeal dated May 31, 1988, and filed June 13, 1988, was 5 days late as it applies to appeals 88-5679 and 88-5681.  Fed.R.App.P. 4(a) and 26(a).


3
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Fed.R.App.P. 4(a) is a mandatory and jurisdictional prerequisite which this court can neither waive nor extend.   McMillan v. Barksdale, 823 F.2d 981, 982 (6th Cir.1987);  Myers v. Ace Hardware, Inc., 777 F.2d 1099, 1102 (6th Cir.1985);  Denley v. Shearson/American Express, Inc., 733 F.2d 39, 41 (6th Cir.1984) (per curiam);  Peake v. First Nat'l Bank & Trust Co., 717 F.2d 1016, 1018 (6th Cir.1983).  Fed.R.App.P. 26(b) specifically provides that this court cannot enlarge the time for filing a notice of appeal.


4
Accordingly, it is ORDERED that appeals 88-5679 and 88-5681 be and hereby are dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.